Title: To George Washington from Timothy Pickering, 20 May 1796
From: Pickering, Timothy
To: Washington, George


        
          Department of State May 20th 1796
        
        The Secretary of State respectfully lays before the President of the U. States three papers of nominations. To that respecting the Spanish treaty he wished to have added a name for a commissioner for the spoliations: but is not satisfied about a suitable character. He has examined the Constitution of Pennsylvania & by that, the office of Mayor of Philadelphia, which comprehends the office of a judge, is incompatible with the office of a Commissioner under the U. States; and the Mayor’s office, considering that it may probably be continued in Mr Clarkson for some years, would be preferable to that of Commissioner for the Spanish spoliations. Perhaps it may be left to withhold the nominations for the Spanish treaty until the Commissioner for spoliations may be found. Mr Latimer informs me there is not a man at Wilmington whom he can recommend.
        Mr Dexter wishes to consider till to-morrow morning, before he decides on the office of district attorney for Massachusetts: he will then write me a line.
        
          T. Pickering
        
      